MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Sep 08 2017, 7:19 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                               Attorney General
Lafayette, Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

James F. Gibbons, Jr.,                                   September 8, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         08A05-1703-CR-546
        v.                                               Appeal from the Carroll Circuit
                                                         Court
State of Indiana,                                        The Honorable Benjamin A.
Appellee-Plaintiff                                       Diener, Judge
                                                         Trial Court Cause No.
                                                         08C01-1506-F5-7



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 08A05-1703-CR-546 |September 8, 2017              Page 1 of 5
                                             Case Summary
[1]   James F. Gibbons, Jr., appeals his conviction, following a jury trial, for level 5

      felony operating a vehicle while privileges are forfeited for life. He contends

      that the State presented insufficient evidence to support his conviction. Finding

      the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   On June 17, 2015, Ross Egelhoff witnessed Gibbons, someone he has known

      for almost thirty years, operate a vehicle. Specifically, around noon that day,

      Egelhoff was driving to lunch when he passed Gibbons driving his black Jeep

      Cherokee in the opposite direction. The two men pulled their vehicles over and

      spoke for about five minutes. No other person was in Gibbons’s vehicle. Then,

      at 2:00 p.m., Gibbons drove to Ross’s home to visit. Egelhoff observed

      Gibbons drive up his driveway in the Jeep. Again, no other person was in the

      vehicle. It is undisputed that on that date, Gibbon’s driving privileges had been

      forfeited for life.


[3]   Gibbons stayed at Egelhoff’s for several hours and was drinking alcohol.

      Egelhoff began feeling uncomfortable because he thought the situation was

      getting “out of control” and that Gibbons had “had enough to drink.” Tr. Vol.

      2 at 23, 28. Egelhoff decided to call the police. Carroll County Sheriff’s Office

      Deputy Spencer Kingery responded to the dispatch regarding “an unwanted

      guest” at Egelhoff’s residence. Id. at 9. The dispatch operator advised Deputy

      Kingery that the subject was a habitual traffic violator and possibly intoxicated.


      Court of Appeals of Indiana | Memorandum Decision 08A05-1703-CR-546 |September 8, 2017   Page 2 of 5
      When Deputy Kingery arrived, Gibbons was inside his Jeep in Egelhoff’s

      driveway. Deputy Kingery observed that Gibbons was “either passed out or

      asleep in the driver’s seat kind of leaning over toward the passenger seat.” Id. at

      12. Deputy Kingery spoke to Egelhoff and learned that Gibbons was “not

      wanted [on Egelhoff’s property] at that time.” Id. Deputy Kingery then

      attempted to talk to Gibbons and knocked on the vehicle door several times.

      The deputy eventually had to reach in the vehicle and shake Gibbons by the

      shoulder in an attempt to rouse him. Gibbons responded with “a bunch of

      mumbling” and was “kind of incoherent.” Id. at 13. Deputy Kingery observed

      that the keys were in the Jeep’s ignition, but the vehicle was not running. After

      doing a check on the expired license plate on the Jeep, and speaking further to

      Egelhoff about the events of the day, Deputy Kingery arrested Gibbons.


[4]   The State charged Gibbons with level 5 felony operating a vehicle while

      privileges are forfeited for life. Following trial, the jury found Gibbons guilty as

      charged. The trial court imposed a four-year sentence. This appeal ensued.


                                     Discussion and Decision
[5]   Gibbons contends that the State presented insufficient evidence to support his

      conviction. When reviewing a claim of insufficient evidence, we neither

      reweigh the evidence nor assess witness credibility. Bell v. State, 31 N.E.3d 495,

      499 (Ind. 2015). We look to the evidence and reasonable inferences drawn

      therefrom that support the conviction, and will affirm if there is probative

      evidence from which a reasonable factfinder could have found the defendant


      Court of Appeals of Indiana | Memorandum Decision 08A05-1703-CR-546 |September 8, 2017   Page 3 of 5
      guilty beyond a reasonable doubt. Id. In short, if the testimony believed by the

      trier of fact is enough to support the conviction, then the reviewing court will

      not disturb it. Id. at 500.


[6]   To prove that Gibbons committed level 5 felony operating a vehicle while

      privileges are suspended for life, the State was required to prove that Gibbons

      (1) operated a motor vehicle; (2) while his driving privileges were forfeited for

      life. See Ind. Code § 9-30-10-17; Brock v. State, 955 N.E.2d 195, 204 (Ind. 2011),

      cert. denied (2012). The parties here agreed at trial that on June 17, 2015,

      Gibbons’s driving privileges had been forfeited for life. State’s Ex. 1. Thus, the

      only issue was whether Gibbons operated a motor vehicle on that date.


[7]   Egelhoff testified unequivocally that he observed Gibbons operate a motor

      vehicle twice on June 17, 2015. He observed Gibbons driving once around

      noon, and again at 2:00 p.m. This testimony alone was sufficient to support the

      jury’s verdict. See Sallee v. State, 51 N.E.3d 130, 135 (Ind. 2016) (conviction can

      be sustained on the testimony of a single witness, even where the evidence is

      uncorroborated). Moreover, while we need not go into detail, the State

      presented additional evidence which supported a reasonable inference that

      Gibbons operated a motor vehicle on June 17, 2015. See Tr. Vol. 2 at 67-72.

      Gibbons simply points to his own self-serving testimony and requests that we

      reweigh the evidence and reassess witness credibility in his favor. However,

      this is not a task within our prerogative on appeal. The State presented

      sufficient evidence to support Gibbons’s conviction for level 5 felony operating



      Court of Appeals of Indiana | Memorandum Decision 08A05-1703-CR-546 |September 8, 2017   Page 4 of 5
      a motor vehicle while privileges are forfeited for life. Therefore, we affirm the

      conviction.


[8]   Affirmed.


      Vaidik, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 08A05-1703-CR-546 |September 8, 2017   Page 5 of 5